REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to an image processing device.

[2]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. However, in view of applicant’s arguments for independent claims 1 and 18-20, and further consideration of the prior arts it is determined that no strong motivation or reasoning to combine references to arrive at the claimed invention.

 [3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature generate a first set of images of the photographic subject from at least one second captured image of the plurality of captured images based on a result of the detection of the motion, wherein the at least one second captured image is captured at a time point at which the motion is not made.”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1, 2, 4-6, and 8-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488